ADVISORY ACTION

Response to Amendment
Applicant's proposed amendments filed February 3, 2021 will not be entered as they would not overcome all of the rejections in the most recent Final Office action and also raise new issues.
With respect to Claim 1, the proposed amendments to Claim 1 set forth:
 (1) A polyurethane additive composition.  However, Narayan teaches Polyol D is incorporated in a foam with urethane linkages (Column 1, Lines 8 – 13), i.e. an additive for a polyurethane foam.  Yoshitomi et al. teaches a crosslinking agent for a polyurethane foam (Paragraph 0035), i.e. an additive for increasing the hardness of a flexible polyurethane foam.  Thus, the amendment does not overcome the rejections under 35 U.S.C. 103 in view of either reference;
(2) the ethylene oxide is bound in a terminal position to the extent of >50% based on the total amount of ethylene oxide bound within the molecule.  This amendment raises new issues as it conflicts in scope with the limitation set forth in the final lines of Claim 1 on page 3/12 of the claim set which requires the ethylene oxide be in a terminal position to an extent of at least 90%.  The proposed amendment is thus broader in scope than the original claim; and
compound (V) has a number-average molecular weight of from 670 to 4500.  The molecular weight of a polyol compound can be calculated by one of the following equations: (functionality x equivalent weight) or (56100 x functionality)/(hydroxyl value).  Narayan et al. teaches a Polyol D, corresponding to the instantly claimed compound (V), is initiated with sucrose and therefore is reasonably expected to have a functionality of about 8.  Polyol D is reported to have an equivalent weight of 490 (Column 6, Lines 12 – 15).  The molecular weight of Polyol D can then be calculated to be about 3920 g/mol, which falls with the proposed range of 670 to 4500 g/mol.  Additionally, the outstanding rejection under 35 U.S.C. 103 in view of primary reference US 2017/0121448 to Yoshitomi et al. proposed it would have been obvious to prepare crosslinking agent (D-2) in Yoshitomi et al. with sorbitol as the initiator and to have a hydroxyl number in the range of 150 to 200.  This would provide a polyol having a functionality of roughly six and which could then be calculated to have a molecular weight in the range of 1683 – 2244 g/mol, which also falls with the proposed range of 670 to 4500.  Thus, this amendment does not overcome the rejections under 35 U.S.C. 103 in view of either reference.
With respect to Claim 2, the proposed amendments to Claim 2 would overcome the outstanding claim objection.  However, they would also raise new issues by setting forth the ethylene oxide is bound in a terminal position to the extent of >75% based on the total amount of ethylene oxide bound within the molecule.  This amendment again 
With respect to Claim 7, the proposed amendment incorporates the subject matter of Claim 10 therein.  However, the subject matter of Claim 10 was rejected on Pages 15 – 16 of the Final Office action under 35 U.S.C. 103 as being unpatentable over US 2017/0121448 to Yoshitomi et al. in view of US 4,782,099 to Dietrich et al. and US 2008/0085945 to Sasaki et al., as evidenced by US 2013/0345330 to Nefzger et al. - as applied to Claim 7 above - and further as evidenced by US 2016/0264711 to Krebs et al.
With respect to Claim 21, the proposed amendment would appear to overcome the outstanding rejection under 35 U.S.C. 112.  However, this amendment has not presently entered in light of the issues discussed above.

	
	Response to Arguments
Applicant's arguments filed February 3, 2021 have been fully considered but they are not persuasive.  Applicant argues that the proposed amendments are sufficient to obviate the outstanding rejections under 35 U.S.C. 112 and 103.  However, these arguments are not found persuasive for the reasons detailed above.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA RIOJA whose telephone number is (571)270-3305.  The examiner can normally be reached on Monday - Friday 10:00 am - 6:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571) 272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MELISSA A RIOJA/Primary Examiner, Art Unit 1768